Exhibit 10.27

 

CONTRACT AMENDMENT AGREEMENT

 

This Contract Amendment Agreement (the “Agreement”) is made this 18th day of
December, 2014, by and between FPI Colorado LLC, a Delaware limited liability
company with principal offices at 8670 Wolff Court, suite 240, Westminster, CO
80031 (the “Buyer”), and James C. Justice Companies, Inc. and Ten Mile Bay, LLC,
with principal offices at 302 S Jefferson Street, Roanoke, VA 24011
 (collectively, the “Seller”).

 

WHEREAS, on November 13, 2014 Buyer and Seller entered into a Real Estate
Purchase Agreement for the sale by Seller to Buyer of approximately 6,819 acres
of farmland in Marion, Lee, Clarendon and Sumter Counties, South Carolina (the
“REPA”);

 

WHEREAS, the REPA contemplates the lease back to Seller of a portion of the real
estate sold using the lease agreement form in Exhibit B of the REPA (the
“Turbeville Lease”);

 

WHEREAS, on the basis of certain due diligence findings Buyer and Seller have
agreed that it is in their mutual interest to make certain amendments to the
REPA;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Buyer and Seller agree as follows:

 

1.



The Purchase Price in Section 2 of the REPA shall now be $27,450,000.

 

2.



The annual rent due as defined in Section 3 of the Turbeville Lease shall now be
$764,727.54.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the date first
written above.

 

 

/s/

 

 

 

 

BUYER:

    

SELLER:

FPI Colorado LLC

 

James C. Justice Companies, Inc.

 

 

 

Ten Mile Bay, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Pittman

 

By:

/s/ James C. Justice

 

 

 

 

 

Date:

December 18, 2014

 

Date:

December 19, 2014

 



1

--------------------------------------------------------------------------------